 Case 2:16-cv-06794-AB-JC Document 238 Filed 06/03/19 Page 1 of 2 Page ID #:24787


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL


 Case No.:          CV 16-06794-AB (JCx)                           Date:   June 3, 2019


 Title:         Clifton W. Marshall, et al. v. Northrop Grumman Corporation, et al.


 Present: The Honorable           ANDRÉ BIROTTE JR., United States District Judge

                     Carla Badirian                                       N/A
                     Deputy Clerk                                    Court Reporter

       Attorney(s) Present for Plaintiff(s):              Attorney(s) Present for Defendant(s):
                    None Appearing                                  None Appearing

 Proceedings: [In Chambers] Order Denying Plaintiffs’ Application to Seal (Dkt.
              No. 188)

       Plaintiffs filed an Application to Seal Plaintiffs’ Statement of Genuine Disputes,
Plaintiffs’ Memorandum in Opposition to Defendants’ Motion for Partial Summary
Judgment, and numerous exhibits in support of the opposition. (Dkt. No. 188.) The Court
DENIES Plaintiffs’ Application without prejudice for the reasons identified in the
Court’s February 12, 2019 Order Denying Defendants’ Applications to Seal. (See Dkt.
No. 182.)

      Plaintiffs should redact only confidential portions of documents, not move to seal
documents wholesale (see Plaintiffs’ Exhibits 5 and 6). Plaintiffs should also review the
Court’s recent Order Granting Defendants’ Application to Seal and Defendants’
Application to Seal in which Defendants narrowed the number of requests to seal. (See
Dkt. Nos. 208, 210.)

      Plaintiffs shall file an Amended Application to seal no later than Friday, June 7,
2019. Pursuant to the parties’ request, the parties shall have at least two days to prepare
and deliver the Court’s chambers copies. Because the hearing on the Motion for

CV-90 (12/02)                            CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                                   1
 Case 2:16-cv-06794-AB-JC Document 238 Filed 06/03/19 Page 2 of 2 Page ID #:24788

Summary Judgment is currently set for June 7, 2019 and the Court has not received the
final mandatory chambers copies, a continuance is necessary. The parties therefore are
ORDERED to meet and confer and file a Joint Status Report containing a mutually
agreed upon date to provide the Court with sufficient time to review the materials in
preparation of the hearing. The Joint Status Report must be filed no later than
Wednesday, June 5, 2019.

         IT IS SO ORDERED.




CV-90 (12/02)                     CIVIL MINUTES - GENERAL              Initials of Deputy Clerk CB

                                            2
